DETAILED ACTION
This action is responsive to the application No. 16/503,159 filed on July 3, 2019. The amendment filed on October 12, 2021 has been entered. The objection to claims 1, 9, and 16 has been withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-20, and 24-27 are currently pending and being considered in the Office Action. Claims 2 and 21-23 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, 12-19, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Pub # 2017/0346035) of record in view of Tanaka (U.S. Pub # 2017/0092891) of record and Gaia (U.S. Pub # 4,041,435) of record.
Regarding independent Claim 1, Lee teaches an organic lighting apparatus comprising: 
a substrate (Fig. 8: 601, paragraph [0115]); 
a plurality of conductive lines (Fig. 8: 401, paragraph [0113]) arranged on the substrate (601) in a first net shape (see Figs. 6-7); 
an insulation layer (Fig. 8: 701, paragraph [0115]) covering the conductive lines (401) and arranged in a second net shape (since insulating layer 701 is disclosed as covering the auxiliary electrode 401, it may be considered to have a “second net shape”), the insulation layer (701) defining a light-emitting area (area not covered by 701) and a non-light-emitting area (area covered by 701) on the substrate (601) at the insulation layer (701) formed on the non-light-emitting area (area covered by 701); and 
a plurality of light-emitting portions (Fig. 8: 110, 120, 201, & 301, paragraphs [0113]-[0115]; by broadest reasonable interpretation, “compensation resistance part 120” may be considered a part of the light-emitting portion, since it connects the “pixel part 110” to the conductive lines 401) on the light-emitting area (area not covered by 701; at least 110, 201, & 301) and the non-light-emitting area (area covered by 701; at least 110), at least one of the light-emitting portions (110, 120, 201, & 301) comprising: 
a first electrode (110 & 120); 
an organic light-emitting layer (301) on the first electrode (at least 110); and 
a second electrode (201) on the organic light-emitting layer (301), 
wherein the first electrode (at least 110) is disposed on the light-emitting area (area not covered by 701), and has an electric current injection line (120) having resistance higher than the resistance of a remaining part of the first electrode (110), and the electric current injection a fuse structure” is given patentable weight to the extent it imparts a further positive structural limitation on the device as claimed; in the instant case, the disclosed “compensation resistance part 120” may function as a fuse; see MPEP § 2111.04) between the light-emitting area (area not covered by 701) and at least one of the plurality of conductive lines (401), 
wherein a part of the insulation layer (701) is disposed in a same plane as the electric current injection line (120).
Lee is silent with respect to wherein the first electrode is disposed on the plurality of conductive lines in the non-light-emitting area, wherein the electric current injection line includes a plurality of fuse structures, wherein the electric current injection line comprises a plurality of convex and concave patterns that include a protrusion portion and a recess portion on both a first side and a second side of the current injection line, wherein each of the fuse structures is formed in a part where the recess portions on both the first side and the second side of the electric current injection line face each other, and the part of the insulation layer includes a plurality of complementary convex and concave patterns corresponding to and facing the concave and convex patterns, respectively, of the electric current injection line.
Tanaka discloses an organic lighting apparatus wherein the first electrode (Figs. 15 & 18: 120, paragraph [0044]) is disposed on the plurality of conductive lines (Figs. 15 & 18: 124, paragraph [0056]) in the non-light-emitting area (area covered by Figs. 15 & 18: 170, paragraph [0041]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first electrode is disposed on the plurality of conductive lines in the non-light-emitting area” teachings of Tanaka to the device of Lee because in order to make electrical contact between the first electrode and the conductive lines of Lee, the first electrode and the conductive lines must be in contact, which may be achieved by forming layers in an overlapping laminated configuration. The disposition of the first electrode 
Lee as modified by Tanaka is silent with respect to wherein the electric current injection line includes a plurality of fuse structures, wherein the electric current injection line comprises a plurality of convex and concave patterns that include a protrusion portion and a recess portion on both a first side and a second side of the current injection line, wherein each of the fuse structures is formed in a part where the recess portions on both the first side and the second side of the current injection line face each other, and the part of the insulation layer includes a plurality of complementary convex and concave patterns corresponding to and facing the concave and convex patterns, respectively, of the electric current injection line.
Gaia discloses an apparatus, comprising:
an insulation layer (Fig. 27: 367, column 25 line 33);
wherein an electric current injection line (Figs. 1 & 27: 50, column 5 line 28) includes a plurality of fuse structures (Fig. 1: 62 & 64, column 5 lines 46-49), wherein the electric current injection line (50) comprises a plurality of convex and concave patterns (Fig. 1: 52, 54, 58, & 60, column 5 lines 34-46, and “triangular notch” areas, column 5 line 47, therebetween) that include a protrusion portion (58 and 60, respectively) and a recess portion (“triangular notch”) on both a first side (left side as pictured) and a second side (right side as pictured) of the current injection line (50), 
wherein each of the fuse structures (62 & 64) is formed in a part where the recess portions (“triangular notch”) on both the first side (left side) and the second side (right side) of the current injection line (50) face each other, and 
wherein a part of the insulation layer (367) is disposed in a same plane as the current injection line (50), and the part of the insulation layer (367) includes a plurality of complementary 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “electric current injection line includes a plurality of fuse structures, wherein the electric current injection line comprises a plurality of convex and concave patterns that include a protrusion portion and a recess portion on both a first side and a second side of the current injection line, wherein each of the fuse structures is formed in a part where the recess portions on both the first side and the second side of the current injection line face each other, and the part of the insulation layer includes a plurality of complementary convex and concave patterns corresponding to and facing the concave and convex patterns, respectively, of the electric current injection line” teachings of Gaia to the device of Lee because Gaia discloses in column 1 lines 13-19 that where two or more series-arranged weak spots are provided in any given electrical conducting path within an electric fuse, that electric fuse can be incorporated into a circuit which has a higher voltage than a circuit which includes an electric fuse that has a similar electrical conducting path with just one weak spot therein. Gaia additionally discloses in column 5 lines 46-49 that a plurality of weak spots for use in an electric fuse may suitably be formed using the shape of a series of protrusion portions and recess portions.
Regarding the limitation “the part of the insulation layer includes a plurality of complementary convex and concave patterns corresponding to and facing the concave and convex patterns, respectively, of the electric current injection line,” since Lee teaches the insulation layer is disposed in a same plane and directly adjoining sidewalls of the electric current injection line, and Gaia likewise teaches the insulation layer is disposed in a same plane and directly adjoining sidewalls of the electric current injection line, it would be obvious to one of ordinary skill in the art that in modifying the shape of the current injection line of Lee in view of 
Regarding Claim 3, Lee as previously modified teaches the organic lighting apparatus of claim 1, wherein a first electric current injection line (Fig. 7: top left instance of 120) of a first light-emitting portion (Fig. 7: top left instance of 110) among the plurality of light-emitting portions (110, 120, 201, & 301) has a first length (see Fig. 7) and a second electric current injection line (Fig. 7: bottom right instance of 120) of a second light emitting portion (Fig. 7: bottom right instance of 110) among the plurality of light-emitting portions (110, 120, 201, & 301) has a second length shorter than the first length (see Fig. 7), the second light emitting portion (bottom right instance of 110) being farther from an edge of the organic lighting apparatus (see paragraphs [0048]-[0058], [0063] & [0114], which indicate that the length of the “compensation resistance part 120” is proportional to a distance from the side surface supplied with an external current) than the first light emitting portion (top left instance of 110).
Regarding Claim 8, Lee as previously modified teaches the organic lighting apparatus of claim 1, wherein the conductive lines (401) comprise metallic material (paragraph [0060]), and the first electrode (110) comprises transparent conductive oxide (paragraphs [0117] & [0134]).
Regarding independent Claim 9, Lee teaches an organic lighting apparatus comprising: 
a substrate (Fig. 8: 601, paragraph [0115]); 
a plurality of conductive lines (Fig. 8: 401, paragraph [0113]) arranged on the substrate (601) in a first net shape (see Figs. 6-7); 
an insulation layer (Fig. 8: 701, paragraph [0115]) covering the conductive lines (401) and arranged in a second net shape (since insulating layer 701 is disclosed as covering the auxiliary electrode 401, it may be considered to have a “second net shape”), the insulation layer (701) defining a light-emitting area (area not covered by 701) and a non-light-emitting area (area 
a plurality of light-emitting portions (Fig. 8: 110, 120, 201, & 301, paragraphs [0113]-[0115]; by broadest reasonable interpretation, “compensation resistance part 120” may be considered a part of the light-emitting portion, since it connects the “pixel part 110” to the conductive lines 401) on the light-emitting area (area not covered by 701; at least 110, 201, & 301) and the non-light-emitting area (area covered by 701; at least 110), at least one of the light-emitting portions (110, 120, 201, & 301) comprising: 
a first electrode (110 & 120); 
an organic light-emitting layer (301) on the first electrode (at least 110); and 
a second electrode (201) on the organic light-emitting layer (301), 
a first insulator line (portion of 701 directly between 120 & 401) that is arranged along at least one of the conductive lines (401) on a first side of a portion (120) of the first electrode (110 & 120); and 
a second insulator line (portion of 701 directly between 120 & 110) that is arranged along a part of the first insulator line (portion of 701 directly between 120 & 401) on a second side of the portion (120) of the first electrode (110 & 120), 
wherein the first electrode (at least 110) is disposed on the light-emitting area (area not covered by 701),  
wherein the first insulator line (701 between 120 & 401) and the second insulator line (701 between 120 & 110) are part of the insulation layer (701) and disposed in a same plane as at least one of the conductive lines (120).
Lee is silent with respect to wherein the first electrode is disposed on the plurality of conductive lines in the non-light-emitting area, wherein each of the first insulator line and the second insulator line comprises a plurality of convex and concave patterns that include a protrusion portion and a recess portion between the light-emitting area and at least one of the 
Tanaka discloses an organic lighting apparatus wherein the first electrode (Figs. 15 & 18: 120, paragraph [0044]) is disposed on the plurality of conductive lines (Figs. 15 & 18: 124, paragraph [0056]) in the non-light-emitting area (area covered by Figs. 15 & 18: 170, paragraph [0041]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first electrode is disposed on the plurality of conductive lines in the non-light-emitting area” teachings of Tanaka to the device of Lee because in order to make electrical contact between the first electrode and the conductive lines of Lee, the first electrode and the conductive lines must be in contact, which may be achieved by forming layers in an overlapping laminated configuration. The disposition of the first electrode above or below the at least one of the conductive lines is a choice between a finite number of predictable solutions (the other being wherein the first electrode laterally abuts the conductive lines) with a reasonable expectation of success, and is therefore considered obvious to try. See MPEP § 2143.
Lee as modified by Tanaka is silent with respect to wherein each of the first insulator line and the second insulator line comprises a plurality of convex and concave patterns that include a protrusion portion and a recess portion between the light-emitting area and at least one of the plurality of conductive lines, and the protrusion portion of the first insulator line and the protrusion portion of the second insulator line face each other, wherein the at least one of the conductive lines includes a plurality of complementary convex and concave patterns 
Gaia discloses an apparatus, comprising:
an insulation layer (Fig. 27: 367, column 25 line 33); 
a conductive line (Figs. 1 & 27: 50, column 5 line 28);
a first insulator line (left side portion of 367); 
a second insulator line (right side portion of 367);
wherein each of the first insulator line (left side portion of 367) and the second insulator line (right side portion of 367) comprises a plurality of convex and concave patterns (see Fig. 27; the insulation material is conformal to the current injection line 50) that include a protrusion portion (adjacent to triangular notch in 50) and a recess portion (adjacent to 58 and 60 in 50, see Fig. 1), and the protrusion portion (adjacent to triangular notch in 50) of the first insulator line (left side portion of 367) and the protrusion portion (adjacent to triangular notch in 50) of the second insulator line (right side portion of 367) face each other, 
wherein the conductive line (50) includes a plurality of complementary convex and concave patterns (Fig. 1: 52, 54, 58, & 60, column 5 lines 34-46, and “triangular notch” areas, column 5 line 47, therebetween) corresponding to and facing the concave and convex patterns (portions of 367 adjacent to 52, 54, 58, & 60), respectively, of the first insulator line (left side portion of 367) and the second insulator line (right side portion of 367).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “each of the first insulator line and the second insulator line comprises a plurality of convex and concave patterns that include a protrusion portion and a recess portion between the light-emitting area and at least one of the plurality of conductive lines, and the protrusion portion of the first insulator line and the protrusion portion of the second insulator line face each other, wherein the at least one of the conductive lines includes a plurality of complementary convex and concave patterns corresponding to and facing 
Regarding the limitation “between the light-emitting area and at least one of the plurality of conductive lines,” since Lee discloses forming the “compensation resistance part 120,” equivalent to a fuse, between the light-emitting area and at least one of the plurality of conductive lines, it would be obvious when applying the teachings of Gaia to the first insulator line and second insulator line of Lee that the device would be modified in the area between the light-emitting area and at least one of the plurality of conductive lines.
Regarding Claim 10, Lee as previously modified teaches the organic lighting apparatus of claim 9, wherein the second insulator line (Fig. 7: top left portion of 701 directly between 120 & 110) of a first light-emitting portion (Fig. 7: top left instance of 110) among the plurality of light-emitting portions (110, 120, 201, & 301) has a first length (see Fig. 7) and the second insulator line (Fig. 7: bottom right portion of 701 directly between 120 & 110) of a second light emitting portion (Fig. 7: bottom right instance of 110) among the plurality of light-emitting portions (110, 
Regarding Claim 15, Lee as previously modified teaches the organic lighting apparatus of claim 9, wherein the conductive lines (401) comprise metallic material (paragraph [0060]), and the first electrode (110) comprises transparent conductive oxide (paragraph [0134]).
Regarding independent Claim 16, Lee teaches an organic lighting apparatus comprising: 
a substrate (Fig. 8: 601, paragraph [0115]); 
a plurality of conductive lines (Fig. 8: 401, paragraph [0113]) arranged on the substrate (601) in a first net shape (see Figs. 6-7); 
an insulation layer (Fig. 8: 701, paragraph [0115]) covering the conductive lines (401) and arranged in a second net shape (since insulating layer 701 is disclosed as covering the auxiliary electrode 401, it may be considered to have a “second net shape”), the insulation layer (701) defining a light-emitting area (area not covered by 701) and a non-light-emitting area (area covered by 701) on the substrate (601) at the insulation layer (701) formed on the non-light-emitting area (area covered by 701); and 
a plurality of light-emitting portions (Fig. 8: 110, 120, 201, & 301, paragraphs [0113]-[0115]; by broadest reasonable interpretation, “compensation resistance part 120” may be considered a part of the light-emitting portion, since it connects the “pixel part 110” to the conductive lines 401) on the light-emitting area (area not covered by 701; at least 110, 201, & 301) and the non-light-emitting area (area covered by 701; at least 110), at least one of the light-emitting portions (110, 120, 201, & 301) comprising: 
a first electrode (110 & 120); 

a second electrode (201) on the organic light-emitting layer (301); 
wherein the first electrode (110) is disposed on the light-emitting area (area not covered by 701), and has an elongated portion (Fig. 8: 120, paragraph [0114]) having resistance higher than the resistance of a remaining part of the first electrode (110) outside the elongated portion (120) between the light-emitting area (area not covered by 701) and at least one of the plurality of conductive lines (401), 
wherein a part of the insulation layer (701) is disposed in a same plane as the elongated portion (120) of the first electrode (110 & 120).
Lee is silent with respect to wherein the first electrode is disposed on the plurality of conductive lines in the non-light-emitting area, wherein the elongated portion of the first electrode includes a pattern of protrusions and recesses in a first direction intersecting a second direction in which the elongated portion is extended, wherein resistance of the elongated portion is higher between the recesses than between the protrusions of the elongated portion, and a fuse structure is formed between the recesses of the elongated portion, wherein the part of the insulation layer includes a pattern of a plurality of protrusions and recesses corresponding to and facing the recesses and protrusions, respectively, of the elongated portion of the first electrode.
Tanaka discloses an organic lighting apparatus wherein the first electrode (Figs. 15 & 18: 120, paragraph [0044]) is disposed on the plurality of conductive lines (Figs. 15 & 18: 124, paragraph [0056]) in the non-light-emitting area (area covered by Figs. 15 & 18: 170, paragraph [0041]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first electrode is disposed on the plurality of conductive lines in the non-light-emitting area” teachings of Tanaka to the device of Lee because in order to make electrical contact between the first electrode and the conductive lines 
Lee as modified by Tanaka is silent with respect to wherein the elongated portion of the first electrode includes a pattern of protrusions and recesses in a first direction intersecting a second direction in which the elongated portion is extended, wherein resistance of the elongated portion is higher between the recesses than between the protrusions of the elongated portion, and a fuse structure is formed between the recesses of the elongated portion, wherein the at least one of the conductive lines includes a plurality of complementary convex and concave patterns corresponding to and facing the concave and convex patterns, respectively, of the first insulator line and the second insulator line.
Gaia discloses an apparatus comprising:
an insulation layer (Fig. 27: 367, column 25 line 33);
wherein an elongated portion of a first electrode (Figs. 1 & 27: 50, column 5 line 28) includes a pattern of protrusions (Fig. 1: 52, 54, 58, & 60, column 5 lines 34-46) and recesses (not labeled; column 5 line 47: “triangular notch” areas) in a first direction (horizontal with respect to Fig. 1) intersecting a second direction (vertical with respect to Fig. 1) in which the elongated portion (50) is extended,
wherein resistance of the elongated portion (50) is higher between the recesses (“triangular notch” areas) than between the protrusions (52, 54, 58, and 60) of the elongated portion (50), and a fuse structure (Fig. 1: 62 & 64, column 5 lines 46-49) is formed between the recesses (“triangular notch” areas) of the elongated portion (50), 

wherein the part of the insulation layer (367) includes a pattern of a plurality of protrusions and recesses (see Fig. 27; the insulation material is conformal to the current injection line 50) corresponding to and facing the recesses (“triangular notch” areas) and protrusions (52, 54, 58, and 60), respectively, of the elongated portion of the first electrode (50).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “elongated portion of the first electrode includes a pattern of protrusions and recesses in a first direction intersecting a second direction in which the elongated portion is extended, wherein resistance of the elongated portion is higher between the recesses than between the protrusions of the elongated portion, and a fuse structure is formed between the recesses of the elongated portion, wherein the at least one of the conductive lines includes a plurality of complementary convex and concave patterns corresponding to and facing the concave and convex patterns, respectively, of the first insulator line and the second insulator line” teachings of Gaia to the device of Lee because Gaia discloses in column 1 lines 13-19 that where two or more series-arranged weak spots are provided in any given electrical conducting path within an electric fuse, that electric fuse can be incorporated into a circuit which has a higher voltage than a circuit which includes an electric fuse that has a similar electrical conducting path with just one weak spot therein. Gaia additionally discloses in column 5 lines 46-49 that a plurality of weak spots for use in an electric fuse may suitably be formed using the shape of a series of protrusion portions and recess portions. Additionally, since Lee teaches the insulation layer is disposed in a same plane and directly adjoining sidewalls of the electric current injection line, and Gaia likewise teaches the insulation layer is disposed in a same plane and directly adjoining sidewalls of the electric current injection line, it would be obvious to one of ordinary skill in the art that in modifying the shape of the at least one conductive lines of Lee in view of the teachings of Gaia that the 
Regarding Claims 5, 12, and 24, Lee as previously modified teaches the organic lighting apparatus of claims 1, 9, and 16, wherein a part of the first electrode (Tanaka: Fig. 15: 120, paragraph [0044]) is between the insulation layer (Tanaka: Fig. 15: 170, paragraph [0041]) and at least one of the conductive lines (Tanaka: Fig. 15: 124, paragraph [0056]).
	Regarding Claims 6, 13, and 25, Lee as previously modified teaches the organic lighting apparatus of claims 1, 9, and 16, wherein a part of the first electrode (Tanaka: 120) is disposed under at least one of the conductive lines (Tanaka: 124), and the insulation layer (Tanaka: 170) is disposed on the at least one of the conductive lines (Tanaka: 124).
Regarding Claims 7, 14, and 26, Lee as previously modified teaches the organic lighting apparatus of claims 1, 9, and 16, further comprising a first pad (Tanaka: Figs. 4 & 14: 150, paragraph [0042]) electrically connected to the first electrode (Tanaka: 120) and a second pad (Tanaka: Figs. 4 & 15: 160, paragraph [0042]) electrically connected to the second electrode (Tanaka: Fig. 14: 140, paragraph [0044]), both the first pad (Tanaka: 150) and the second pad (Tanaka: 160) formed as same layers as the first electrode (Tanaka: 120) and the conductive lines (Tanaka: 170).
Regarding Claim 17, Lee as previously modified teaches the organic lighting apparatus of claim 16, further comprising a first insulator line (portion of 701 directly between 120 & 401) disposed along a first side of the elongated portion (120) and a second insulator line (portion of 701 directly between 120 & 110) disposed along a second side of the elongated portion (120).
Regarding Claim 18, Lee as previously modified teaches the organic lighting apparatus of claim 17, wherein the first insulator line (portion of 701 directly between 120 & 401) is longer than (see Fig. 7) the second insulator line (portion of 701 directly between 120 & 110).
Regarding Claim 19, Lee as previously modified teaches the organic lighting apparatus of claim 17, wherein a distance between the first insulator line (portion of 701 directly between 
Regarding Claim 27, Lee as previously modified teaches the organic lighting apparatus of claim 16, wherein the conductive lines (401) comprise metallic material (paragraph [0060]), and the first electrode (110) comprises transparent conductive oxide (paragraph [0134]).

Claims 4, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Pub # 2017/0346035) of record in view of Tanaka (U.S. Pub # 2017/0092891) of record and Gaia (U.S. Pub # 4,041,435) of record as applied to claims 1, 9, and 16 above, and further in view of Iwamoto (U.S. Pub # 2007/0210414) of record.
Regarding Claim 4, Lee as previously modified by Tanaka and Gaia teaches the organic lighting apparatus of claim 1, wherein the electric current injection line (120) extends along a first direction (into page with respect to Fig. 8).
Lee is silent with respect to wherein a width of the electric current injection line along a second direction intersecting the first direction is 1.5 µm or less.
	Iwamoto discloses an apparatus comprising:
	a current injection line (Fig. 5: 10, paragraph [0077]);
wherein the electric current injection line (10) extends along a first direction (vertical with respect to Fig. 5), and a width of the electric current injection line (10) along a second direction (horizontal with respect to Fig. 5) intersecting the first direction is 1.5 µm or less (Table 1, paragraphs [0080]-[0084]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “width of the electric current injection line along a second direction intersecting the first direction is 1.5 µm or less” teachings of Iwamoto to the 
Regarding Claim 11, Lee as previously modified by Tanaka and Gaia teaches the organic lighting apparatus of claim 9, and is silent with respect to wherein a gap between the protrusion portion of the first insulator line and the protrusion portion of the second insulator line is 1.5 µm or less.
Iwamoto discloses an apparatus comprising:
	a fuse structure (Fig. 5: 10, paragraph [0077]);
wherein the fuse structure (10) extends along a first direction (vertical with respect to Fig. 5), and a width of the fuse structure (10) along a second direction (horizontal with respect to Fig. 5) intersecting the first direction is 1.5 µm or less (Table 1, paragraphs [0080]-[0084]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “a gap between the protrusion portion of the first insulator line and the protrusion portion of the second insulator line is 1.5 µm or less” teachings of Iwamoto to the device of Lee because Iwamoto discloses that the properties of the fuse structure may be determined by the width of the conductive layer, and the width of the fuse structure of Lee is equivalent to the gap. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the width of 
Regarding Claim 20, Lee as previously modified by Tanaka and Gaia teaches the organic lighting apparatus of claim 19, and is silent with respect to wherein the width of the elongated portion is 1.5 µm or less.
Iwamoto discloses an apparatus comprising:
	an electrode comprising an elongated portion (Fig. 5: 10, paragraph [0077]);
wherein the width of the elongated portion (10) is 1.5 µm or less (Table 1, paragraphs [0080]-[0084]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “width of the elongated portion is 1.5 µm or less” teachings of Iwamoto to the device of Lee because Iwamoto discloses that the properties of the fuse structure may be determined by the width of the conductive layer. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the width of the elongated portion in order to optimize the functionality of the device, so as to arrive at the limitations of claim 20. See MPEP § 2144.05. Further, the specification contains no disclosure of either the critical nature of the claimed width of the elongated portion or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable .

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument (p. 11 line 11-p. 12 line 3), Applicant argues that none of the cited prior art references discloses that a part of the insulation layer is disposed in a same plane as the electric current injection line, and that said part of the insulation layer includes a plurality of complementary convex and concave portions corresponding to and facing concave and convex portions of the electric current injection line. Applicant argues specifically that the prior art of Gaia, which is relied upon for the teaching of concave and convex patterns forming fuse structures in the electric current injection line, does not teach an insulation layer in the same plane as the electric current injection line.
Examiner respectfully submits that Gaia does teach an insulation layer (Fig. 27: 367) in the same plane as the electric current injection line (50), and that the insulation layer of Gaia is conformal to the concave and convex portions of the electric current injection line. Although the device of Gaia differs from the claimed invention, when used as a teaching to modify the prior art of Lee, the claimed invention would be obvious to one of ordinary skill in the art. Specifically, Lee teaches an electric current injection line conformally surrounded by an insulation layer. It would be obvious to modify the shape of the electric current injection line in view of the teachings of Gaia as recited in the above rejection. Since Lee and Gaia each disclose an electric current injection line insulation layer conformally surrounded by an insulation layer, there is no reason that applying the teachings of Gaia to the device of Lee would result in a device where the electric current injection line is not conformally surrounded by the insulation layer. Therefore, Applicant’s argument in not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892